

 
 

--------------------------------------------------------------------------------

 




   
 
SALE AND PURCHASE AND TRANSFER AGREEMENT
 
 
 
 
 
 
 
 
 
 
REGARDING THE SALE AND PURCHASE AND TRANSFER OF A PARTNERSHIP INTEREST IN
SAUERESSIG GMBH + CO. KG
 
 
 
 
JUNE 2, 2010

 





[Missing Graphic Reference]
 
Allen & Overy LLP
 
 
0088098-0000002 FR:6323097.3
 



 
 

--------------------------------------------------------------------------------

 



 
SALE AND PURCHASE AND TRANSFER AGREEMENT
 
 
 
 by and among
 
 Mr. Kilian Saueressig,
 
Lünten Nork 123, 48691 Vreden, Germany,
 
 (hereinafter referred to as the "Seller"),
 
 Matthews International Holding GmbH,
 
Rudolf-Diesel-Straße 16, 52428 Jülich, Germany,
 
(hereinafter referred to as the "Purchaser "),
 
 and
 
 Matthews International Corporation,
 
2 North Shore Center, Pittsburgh, USA,
 
(hereinafter referred to as the "Guarantor").
 
 
 
 The Seller, the Purchaser and the Guarantor hereinafter collectively referred
to as the "Parties" and each of them as a "Party".
 
 
 
 


 
0088098-0000002 FR:6323097.3
 
 



 
2

--------------------------------------------------------------------------------

 



 
CONTENTS
 
 


   Clause Page 
1.
CORPORATE OWNERSHIP / STRUCTURE OF THE ACQUISITION
6
1.1
Particulars of the Company
6
1.2
Partnership Capital of the Company
6
1.3
Seller’s Accounts
7
1.4
Signing Date; Effective Date
7
2.
SALE AND PURCHASE AND TRANSFER OF THE PARTNERSHIP INTEREST AND OF THE SELLER'S
LOAN AND PRIVATE ACCOUNTS
7
2.1
Sale and Purchase of the Partnership Interest
7
2.2
Sale and Purchase of the Seller's Loan and Private Accounts
7
2.3
Transfer of Partnership Interest and of Seller's Loan and Private Accounts
7
2.4
Approval of Shareholders
8
3.
PURCHASE PRICE; SELLER'S LOAN AND PRIVATE ACCOUNTS PURCHASE PRICE; PRELIMINARY
SELLER'S LOAN AND PRIVATE ACCOUNTS PURCHASE PRICE; CONDITIONS OF PAYMENT; BANK
GUARANTEE
9
3.1
Purchase Price; Seller's Loan and Private Accounts Purchase Price; Preliminary
Seller's Loan and Private Accounts Purchase Price; Seller's Loan and Private
Accounts Purchase Price Adjustment
9
3.2
Due Date; Seller's Account; Company's Account
10
3.3
Default Interest
10
3.4
No Right to Set-Off or to Withhold
11
3.5
Bank Guarantee and Assignment by way of Security
11
4.
FINANCIAL STATEMENTS 2010/2011
12
4.1
Preparation and Audit of the Financial Statements 2010/2011
12
4.2
Review and Delivery of the Financial Statements 2010/2011 to the Seller
12
4.3
Objections; Arbitration Proceedings
12
4.4
Costs
13
5.
SELLER’S GUARANTEES
13
6.
COVENANTS
13
6.1
Signing Covenants
13
6.2
After-Signing Covenants
13
6.3
Covenant not to Compete
14
7.
GUARANTOR'S GUARANTEE
14
8.
TAXES AND COSTS
15
8.1
Taxes on Earnings
15
8.2
Transfer Taxes
15
8.3
Value Added Tax
15
8.4
Costs and Fees
15
9.
NOTICES
15
9.1
Form of Notice
15
9.2
Notices to Seller
15
9.3
Notices to Purchaser
16
9.4
Notices to Guarantor
16
9.5
Change of Address
17
9.6
Copies to Advisors
17
10.
MISCELLANEOUS
17
10.1
Governing Law
17
10.2
Arbitration
17
10.3
Business Day
17
10.4
Amendments, Supplementations
17
10.5
Language
17
10.6
Headings
18
10.7
Annexes
18
10.8
Entire Agreement; Termination of Option Agreement
18
10.9
Severability
18


 

 
0088098-0000002 FR:6323097.3
 
 



 
3

--------------------------------------------------------------------------------

 

 


 
 
INDEX OF ANNEXES
 
 
 

 
Annex 2.3(a)                                Filing of the assignment of the
Partnership Interest with the Commercial Register

 

 
Annex 2.4                     Shareholders’ approval resolution

 

 
Annex 3.5(a)                                Amendment to the Bank Guarantee

 

 
Annex 6.1(a)                                Sale and Purchase and Transfer
Agreement between the Company (as seller) and the Seller (as purchaser)
regarding the sale and purchase and transfer of a partnership interest in Devine
GmbH & Co. KG

 

 
Annex 6.1(b)                                Amendment Agreement to the service
agreement of the Seller as managing director of the General Partner between the
General Partner and the Seller

 

 
Annex 6.1(c)                                Commission Agreement between the
Seller and the Company relating to McAirlaids' potential purchase orders

 
 


 
0088098-0000002 FR:6323097.3
 
 



 
4

--------------------------------------------------------------------------------

 

 
PREAMBLE
 
 WHEREAS, the Seller and the Purchaser are registered with the Commercial
Register of the Lower Court (Amtsgericht) at Coesfeld as sole limited partners
(Kommanditisten) of Saueressig GmbH + Co. KG (hereinafter referred to as the
"Company"), with the Seller holding 22 per cent and with the Purchaser holding
78 per cent of the fixed partnership interests (Kommanditanteile) in the
registered partnership capital of the Company, and the Company is the sole
shareholder of its sole general partner (Komplementär) Saueressig
Geschäftsführungsgesellschaft mbH (hereinafter referred to as the "General
Partner") which has no fixed partnership interest in the registered partnership
capital of the Company;
 
 WHEREAS, the Seller is also engaged as managing director of the General Partner
and therefore of the Company;
 
 WHEREAS, the Purchaser, a limited liability company duly organized under the
laws of Germany, is a wholly-owned subsidiary of the Guarantor, a company duly
organized under the laws of Pennsylvania;
 
 WHEREAS, on February 25, 2008, the Seller and the Guarantor agreed upon an
option agreement as amended on May 7, 2008 (hereinafter referred to as the
"Option Agreement") concerning the sale and purchase and transfer of all of the
partnership interests of the Seller in the Company to the Guarantor or to one of
its subsidiaries (like the Purchaser) under certain conditions;
 
 WHEREAS, in accordance with the Option Agreement, the Guarantor has provided to
the Seller an irrevocable standby letter of credit issued by Citizens Bank of
Pennsylvania in the amount of EUR 8,500,000.00 (hereinafter - together with all
amendments thereto - referred to as "Bank Guarantee") and the Guarantor
(respectively the Purchaser) has transferred and assigned the Purchaser's
Partnership Interest (as defined in Clause 1.2(b)) to the Seller by way of
security (Sicherungsabtretung), both as security for the payment of the purchase
price due to the exercise of the option rights by the Seller under the Option
Agreement;
 
 WHEREAS, now the Parties have determined to execute the Option Agreement in
amended form waiving any rights and obligations that could have been constituted
so far under the terms of the Option Agreement; the Seller wishes to sell and
transfer all of his partnership interests in the Company and all of his Seller's
Loan and Private Accounts (as defined in Clause 1.3(a)) to the Purchaser with
commercial effect (mit wirtschaftlicher Wirkung) as of October 1, 2011, and the
Purchaser wishes to acquire these partnership interests and these Seller's Loan
and Private Accounts from the Seller;
 
 
 
 NOW, THEREFORE, the Parties hereto agree as follows:


 
0088098-0000002 FR:6323097.3
 
 



 
5

--------------------------------------------------------------------------------

 

 


 
1.  
CORPORATE OWNERSHIP / STRUCTURE OF THE ACQUISITION

 
1.1  
Particulars of the Company

 
 Saueressig GmbH + Co. KG (hereinafter referred to as the "Company") is a
limited partnership (Kommanditgesellschaft) duly organized under the laws of
Germany with registered office at Vreden/Germany and registered with the
Commercial Register of the Lower Court (Amtsgericht) at Coesfeld under HRA 2299.
The sole general partner (Komplementär) of the Company is Saueressig
Geschäftsführungsgesellschaft mbH (hereinafter referred to as the "General
Partner"), a limited liability company (Gesellschaft mit beschränkter Haftung)
duly organized under the laws of Germany with registered office at
Vreden/Germany and registered with the Commercial Register of the Lower Court at
Coesfeld under HRB 3919.
 
1.2  
Partnership Capital of the Company

 
 The registered partnership capital (Kommanditkapital) of the Company amounts to
EUR 3,000,000.00 (in words: three million Euros) (hereinafter referred to as the
"Partnership Capital"). The Partnership Capital is divided into the following
fixed partnership interests (Kommanditanteile), registered in the Commercial
Register, held by the Seller and the Purchaser as sole limited partners
(Kommanditisten) of the Company as follows:
 
(a)  
one fixed partnership interest in the amount of EUR 660,000.00 (in words: six
hundred sixty thousand Euros), corresponding to 22 per cent of the fixed
partnership interests in the Partnership Capital, held by the Seller and

 
(b)  
one fixed partnership interest in the amount of EUR 2,340,000.00 (in words: two
million three hundred forty thousand Euros), corresponding to 78 per cent of the
fixed partnership interests in the Partnership Capital, held by the Purchaser
(hereinafter referred to as the "Purchaser's Partnership Interest").

 
 The fixed partnership interest held by the Seller as set forth in Clause 1.2(a)
above, together with any and all rights pertaining thereto pursuant to Clause
2.1 (hereinafter referred to as the "Partnership Interest"), shall be sold and
transferred to the Purchaser as set forth in Clause 2.1 and Clause 2.3(a). The
General Partner has no fixed partnership interest in the Partnership Capital.
 
1.3  
Seller’s Accounts

 
(a)  
The Company keeps for the Seller the following accounts: a fixed capital account
(Festkapitalkonto) and a reserve account (Rücklagenkonto) (hereinafter
collectively referred to as the "Seller's Capital and Reserve Accounts") as well
as a loan account (Darlehenskonto) for loans granted by the Seller to the
Company and a private account (Privatkonto) as well as a separate loss carry
forward account (Verlustvortragskonto) (hereinafter collectively referred to as
the "Seller's Loan and Private Accounts"). The Seller's Loan and Private
Accounts include all profits and losses of the Company pertaining to the Seller.

 
(b)  
The Seller's Capital and Reserve Accounts as of the Effective Date (as defined
in Clause 1.4) shall be sold and transferred to the Purchaser together with the
Partnership Interest as set forth in Clause 2.1 and Clause 2.3(a). The Seller's
Loan and Private Accounts as of the Effective Date shall be sold and transferred
to the Purchaser in accordance with Clause 2.2 and Clause 2.3(b).

 
 
 
6

--------------------------------------------------------------------------------

 
1.4  
Signing Date; Effective Date

 
 For the purposes of this agreement (hereinafter referred to as the "Agreement")
the "Signing Date" shall mean the date this Agreement is signed (hereinafter
referred to as the "Signing Date"), and the "Effective Date" shall mean October
1, 2011, 00:00 hours (German time) (herein referred to as the "Effective Date").
 
 
 
2.  
SALE AND PURCHASE AND TRANSFER OF THE PARTNERSHIP INTEREST AND OF THE SELLER'S
LOAN AND PRIVATE ACCOUNTS

 
2.1  
Sale and Purchase of the Partnership Interest

 
 The Seller hereby sells, and the Purchaser hereby purchases from the Seller,
upon the terms and conditions of this Agreement, the Partnership Interest in the
Company with commercial effect (mit wirtschaftlicher Wirkung) as of the
Effective Date. The sale and purchase of the Partnership Interest hereunder
shall include any and all rights pertaining to the Partnership Interest,
including, without limitation, the rights to receive profits and the obligations
to bear losses generated from the Effective Date, and the accounts balances in
the Seller’s Capital and Reserve Accounts as of the Effective Date, including
any and all rights in the relation of the Company and the Seller reflected in
and pertaining to the Seller’s Capital and Reserve Accounts. The Seller is
entitled to his proportional share in all profits and losses of the Company that
are generated up to, but not including the Effective Date.
 
2.2  
Sale and Purchase of the Seller's Loan and Private Accounts

 
 The Seller hereby sells, and the Purchaser hereby purchases from the Seller,
upon the terms and conditions of this Agreement, any and all rights in the
relation of the Company and the Seller reflected in and pertaining to the
Seller's Loan and Private Accounts as of the Effective Date with commercial
effect (mit wirtschaftlicher Wirkung) as of the Effective Date.
 
2.3  
Transfer of Partnership Interest and of Seller's Loan and Private Accounts

 
(a)  
Subject to the Transfer Conditions set forth in Clause 2.3(c), the Seller hereby
transfers and assigns (abtreten), and the Purchaser hereby accepts the transfer
and assignment, upon the terms and conditions of this Agreement, of the
Partnership Interest in the Company with commercial effect (mit wirtschaftlicher
Wirkung) as of the Effective Date.

 

 
 
 
Such assignment of the Partnership Interest to the Purchaser by way of singular
succession (Sonderrechtsnachfolge) shall be, (i) as regards the internal
relations between the Seller and the Purchaser, effective as of the Effective
Date and (ii) with effect vis-à-vis any third party, effective with the
registration of the Purchaser as sole limited partner of the Company in the
Commercial Register. In view of the period between the date of payment of the
Purchase Price and the Seller's Loan and Private Accounts Purchase Price by the
Purchaser and the date of registration of the Purchaser as sole limited partner
of the Company in the Commercial Register (hereinafter referred to as the
"Interim Period"), the Seller shall hold the Partnership Interest for the
Purchaser in trust (treuhänderisch) without any additional consideration. The
Seller furthermore empowers (bevollmächtigt) the Purchaser to execute any an all
rights pertaining to the Partnership Interest during the Interim Period. Apart
from that, the Parties expressly agree that the Seller shall solely be entitled
to execute his respective rights as limited partner of the Company as far as
instructed by the Purchaser.

 
 
 
7

--------------------------------------------------------------------------------

 
The Parties shall make sure that the Seller, the Purchaser and the managing
directors (Geschäftsführer) of the General Partner of the Company shall sign the
filing for the assignment of the Partnership Interest in the Company to the
Purchaser with the Commercial Register, attached hereto as Annex 2.3(a), on the
Signing Date before the notary, make the notary notarize (beglaubigen) the
signatures and instruct the notary to forward this filing to the Commercial
Register without undue delay (unverzüglich) after the receipt of a joint
confirmation of payment to be issued jointly by the Seller and the Purchaser as
set forth in Clause 2.3(d). In the event that signatories of the filing signed
and notarized on the Signing Date have changed until the date the filing is to
be effected by the notary or in the event that the Commercial Register rejects
the registration of the assignment of the Partnership Interest in the Company to
the Purchaser with the Commercial Register on the basis of the filing signed and
notarized on the Signing Date, the Parties shall make sure that the Seller, the
Purchaser and the managing directors (Geschäftsführer) of the General Partner of
the Company shall update and/or amend the filing accordingly without undue delay
(unverzüglich) and to forward this filing to the Commercial Register without
undue delay (unverzüglich) afterwards.
 
 
 
(b)  
Subject to the Transfer Conditions set forth in Clause 2.3(c), the Seller hereby
transfers and assigns (abtreten), and the Purchaser hereby accepts the transfer
and assignment, upon the terms and conditions of this Agreement, any and all
rights in the relation of the Company and the Seller reflected in and pertaining
to the Seller's Loan and Private Accounts as of the Effective Date.

 
(c)  
The transfer of the Partnership Interest and the transfer of the Seller's Loan
and Private Accounts to the Purchaser shall be subject to the satisfaction of
the following conditions precedent (hereinafter collectively referred to as the
"Transfer Conditions"):

 
(i)  
The payment of the Purchase Price and the Seller's Loan and Private Accounts
Purchase Price by the Purchaser has been effected in accordance with Clauses 3.1
and 3.2.

 
(ii)  
The assignment of the Partnership Interest in the Company to the Purchaser as
set forth in Clause 2.3(a) has been recorded in the Commercial Register.

 
(d)  
After the effectuation of the payment of the Purchase Price and the Seller's
Loan and Private Accounts Purchase Price by the Purchaser in accordance with
Clauses 3.1 and 3.2, the Seller is obliged to issue, together with the
Purchaser, a joint confirmation of payment to the notary in order to enable the
notary to forward the filing to the Commercial Register as set forth in Clause
2.3(a).

 
 
2.4  
Approval of Shareholders

 
 The Seller, the Purchaser and the General Partner have approved the sale and
transfer of the Partnership Interest and of the Seller's Loan and Private
Accounts to the Purchaser according to Art. 12 para. 2 and Art. 10 para. 3
second sentence of the Company's partnership agreement. A copy of the resolution
is attached to this Agreement as Annex 2.4.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
3.  
PURCHASE PRICE; SELLER'S LOAN AND PRIVATE ACCOUNTS PURCHASE PRICE; PRELIMINARY
SELLER'S LOAN AND PRIVATE ACCOUNTS PURCHASE PRICE; CONDITIONS OF PAYMENT; BANK
GUARANTEE

 
3.1  
Purchase Price; Seller's Loan and Private Accounts Purchase Price; Preliminary
Seller's Loan and Private Accounts Purchase Price; Seller's Loan and Private
Accounts Purchase Price Adjustment

 
(a)  
The purchase price to be paid by the Purchaser for the Partnership Interest as
sold and purchased in accordance with Clause 2.1 shall be equal to

 
EUR 17,400,000.00
 
(in words: seventeen million four hundred thousand Euros)
 
(hereinafter referred to as the "Purchase Price").
 
(b)  
The purchase price to be paid by the Purchaser for the Seller's Loan and Private
Accounts as sold and purchased in accordance with Clause 2.2 shall be an amount
equal to the aggregate of the accounts balances of the Seller's Loan and Private
Accounts, in each case as of the Effective Date and as determined on the basis
of the Financial Statements 2010/2011 (as defined in Clause 4), including up to,
but not including the Effective Date (i) the Seller's proportionate share in the
profits and losses of the Company and (ii) accrued interest thereon. This amount
is hereinafter referred to as the "Seller's Loan and Private Accounts Purchase
Price" and shall not be part of the Purchase Price pursuant to Clause 3.1(a).

 
(c)  
The Parties have agreed that the preliminary Seller's Loan and Private Accounts
Purchase Price shall be calculated on the basis of an appropriate excerpt from
the Company's accounting system as of the Effective Date. For this purpose, the
Parties shall ensure that by October 11, 2011, the Company prepares such an
appropriate excerpt from its accounting system as of the Effective Date
consistent with the Company's past accounting procedures and in accordance with
the applicable statutory accounting provisions of Clauses 264 et seq. of the
German Commercial Code (HGB) to be used by the Parties as calculation basis for
the preliminary Seller's Loan and Private Accounts Purchase Price (hereinafter
referred to as the "Preliminary Seller's Loan and Private Accounts Purchase
Price").

 
(d)  
If, on the basis of the Financial Statements 2010/2011 (as defined in Clause 4),

 
(i)  
the Seller's Loan and Private Accounts Purchase Price is by more than EUR
10,000.00 (in words: ten thousand Euros) higher than the Preliminary Seller's
Loan and Private Accounts Purchase Price, the Purchaser shall pay to the Seller
an amount equal to the amount by which the Seller's Loan and Private Accounts
Purchase Price exceeds the Preliminary Seller's Loan and Private Accounts
Purchase Price,

 
(ii)  
the Preliminary Seller's Loan and Private Accounts Purchase Price is by more
than EUR 10,000.00 (in words: ten thousand Euros) higher than the Seller's Loan
and Private Accounts Purchase Price, the Seller shall pay to the Purchaser an
amount equal to the amount by which the Preliminary Seller's Loan and Private
Accounts Purchase Price exceeds the Seller's Loan and Private Accounts Purchase
Price.

 
 Any such amount to be paid by either the Purchaser or the Seller is hereinafter
referred to as the "Seller's Loan and Private Accounts Purchase Price
Adjustment".
 
(e)  
In the event that the aggregate balance of the Seller's Loan and Private
Accounts as of the Effective Date is negative, the Seller is obligated to pay to
the Purchaser an amount equal to the negative balance of the Seller's Loan and
Private Accounts and the same procedure as set forth in Clauses 3.1 (c) and (d)
shall apply mutatis mutandis, but in any event the amount to be paid by the
Seller hereunder shall not exceed an amount of EUR 2,573,171.00 (in words: two
million five hundred seventy three thousand one hundred seventy one Euros).

 
 
 
9

--------------------------------------------------------------------------------

 
3.2  
Due Date; Seller's Account; Company's Account

 
(a)  
On October 14, 2011 (hereinafter referred to as the "Due Date"), the Purchase
Price shall become due and payable and the Purchaser shall pay the Purchase
Price as follows:

 
(i)  
EUR 15,983,764.80 (in words: fifteen million nine hundred eighty three thousand
seven hundred sixty four point eighty Euros) to the following bank account of
the Seller (hereinafter referred to as "Seller's Account"):

 
 bank:                                           Sparkasse Hamburg
 
account number:                                           1265422848
 
sort code (Bankleitzahl):                                           20050550
 
IBAN:                                                      IBAN DE86 2005 0550
1265 4228 48
 
SWIFT:                                           HASP DE HH XXX
 


 
or any other account to be nominated by the Seller to the Purchaser in writing
at least ten (10) Business Days prior to the Due Date,
 
(ii)  
EUR 1,416,235.20 (in words: one million four hundred sixteen hundred thousand
two hundred thirty five point twenty Euros) to the following bank account of the
Company (hereinafter referred to as "Company's Account"):

 
 bank:                                           Sparkasse Westmünsterland
 
account number:                                           51010247
 
sort code (Bankleitzahl):                                           40154530
 
IBAN:                                                      DE74 4015 4530 0051
0102 47
 
SWIFT:                                           WELADE3WXXX.
 
 The Purchaser is entitled to set off any claims for payments owed by the Seller
to the Purchaser as specifically contemplated in Clause 3.1(e) against the
claims of the Seller for payment of the Purchase Price pursuant to Clause
3.2(a)(i).
 
(b)  
The Preliminary Seller's Loan and Private Accounts Purchase Price shall become
due and payable and the Purchaser shall pay the Preliminary Seller's Loan and
Private Accounts Purchase Price to the Seller’s Account on the Due Date. The
same shall apply mutatis mutandis in case of the Seller's payment obligation
pursuant to Clause 3.1(e).

 
(c)  
Any Seller's Loan and Private Accounts Purchase Price Adjustment owed by one of
the Parties shall be paid fifteen (15) Business Days after the Seller's Loan and
Private Accounts Purchase Price Adjustment has become final and binding upon the
Parties in accordance with Clause 4.

 
(d)  
All payments owed by one of the Parties under this Agreement shall be paid by
way of irrevocable wire transfer – to be credited on the same day – free of any
costs and fees.

 
3.3  
Default Interest

 
 If one of the Parties is in default of any payment owed under this Agreement,
the respective overdue amount shall bear interest at a fixed rate of 12 per cent
p. a. after the respective Party is in default of payment for the time the Party
is in default. Interest shall be calculated on the basis of actual days elapsed
and a calendar year with 360 days.
 
 
 
10

--------------------------------------------------------------------------------

 
 
3.4  
No Right to Set-Off or to Withhold

 
 Except as set forth in Clause 3.2(a), any right of the Purchaser to set-off
and/or to withhold any payments due under this Agreement is hereby expressly
waived and excluded except for claims which are undisputed or res iudicatae.
 
3.5  
Bank Guarantee and Assignment by way of Security

 
(a)  
The Parties agree that the Bank Guarantee provided by the Guarantor to the
Seller under the Option Agreement shall now serve for the benefit of the Seller
as security for the timely and duly fulfilment of the payment of the Purchase
Price and the Sellers' Loan and Private Accounts Purchase Price in accordance
with Clauses 3.1 and 3.2 of this Agreement. The issuing bank, Citizens Bank of
Pennsylvania, has amended the Bank Guarantee accordingly and the Guarantor has
delivered the original of this amendment to the Bank Guarantee to the Seller on
the Signing Date, a copy attached hereto as Annex 3.5(a).

 
(b)  
The Guarantor shall ensure that the Bank Guarantee remains effective until the
payment of the Purchase Price and the Seller's Loan and Private Accounts
Purchase Price is effected in accordance with Clauses 3.1 and 3.2 above. After
the Bank Guarantee having become ineffective, the Seller shall return the
original of the Bank Guarantee back to the Guarantor without undue delay
(unverzüglich).

 
(c)  
The Parties agree that the Purchaser's Partnership Interest assigned by way of
security (Sicherungsabtretung) to the Seller in accordance with the Option
Agreement (hereinafter  - together with the confirmation relating thereto -
referred to as "Assignment by way of Security") shall now serve for the benefit
of the Seller as additional security for the timely and duly fulfilment of the
payment of the Purchase Price and the Seller's Loan and Private Accounts
Purchase Price in accordance with Clauses 3.1 and 3.2 of this Agreement. For
reasons of precaution, the Purchaser hereby confirms this Assignment by way of
Security. Thus, the Purchaser hereby transfers and assigns and the Seller hereby
accepts the transfer and assignment of the Purchaser's Partnership Interest by
way of security with immediate effect.

 
(d)  
If the Purchase Price and the Seller's Loan and Private Accounts Purchase Price
are not timely and fully paid by the Purchaser in accordance with Clauses 3.1
and 3.2, the Seller shall be entitled firstly to draw on the Bank Guarantee
after prior written notification, and in case the Bank Guarantee is insufficient
for the satisfaction of Seller's claims pursuant to Clause 3,  the Seller shall
be entitled to sell the Purchaser's Partnership Interest assigned to the Seller
by way of security pursuant to Clause 3.5(c) without holding on (freihändig) or
to utilize it otherwise, whereas the Purchaser shall be entitled to any excess
proceeds resulting out of this utilization. Up to this date the Purchaser shall
be entitled to exercise any and all rights and obligations pertaining to the
Purchaser's Partnership Interest. In particular, without limitation, the
Purchaser shall be entitled to participate in all profits and losses pertaining
to the Purchaser's Partnership Interest.

 
(e)  
The Parties agree that the Assignment by way of Security shall be terminated on
the date on which the payment of the Purchase Price and the Seller's Loan and
Private Accounts Purchase Price is effected in accordance with Clauses 3.1 and
3.2 above. The Seller hereby reassigns to the Purchaser, and the Purchaser
hereby accepts the reassignment of the Purchaser's Partnership Interest together
with any and all rights pertaining thereto to the Purchaser under the
precondition that the Purchase Price and the Seller's Loan and Private Accounts
Purchase Price have been fully paid in accordance with Clauses 3.1 and 3.2
above.

 
 
 
 
11

--------------------------------------------------------------------------------

 
 
4.  
FINANCIAL STATEMENTS 2010/2011

 
4.1  
Preparation and Audit of the Financial Statements 2010/2011

 
(a)  
Any Seller's Loan and Private Accounts Purchase Price Adjustment shall be
determined on the basis of the audited financial statements of the Company for
the year ended September 30, 2011 (hereinafter referred to as the "Financial
Statements 2010/2011").

 
(b)  
The Financial Statements 2010/2011 shall be prepared by the Company in
accordance with the applicable statutory accounting provisions of Clauses 264 et
seqq. of the German Commercial Code (HGB), taking into account the generally
accepted accounting principles (Grundsätze ordnungsmäßiger Buchführung) and the
principles of formal and material balance sheet continuity (formelle und
materielle Bilanzkontinuität), a true and fair view, within the meaning of
Clause 264 para. 2 HGB, of the assets and liabilities, financial condition and
results of operation (Vermögens-, Finanz- und Ertragslage) of the Company for
the period referenced therein as well as in accordance with the accounting and
valuation principles applied for previous fiscal years, in particular under
identical utilization of any election rights and continuation of the valuation
and consolidation principles and methods.

 
(c)  
The Financial Statements 2010/2011 shall be audited with the intention of an
unqualified opinion by PricewaterhouseCoopers AG (hereinafter referred to as the
"Company’s Auditor").

 
4.2  
Review and Delivery of the Financial Statements 2010/2011 to the Seller

 
 The Purchaser shall make sure that the Financial Statements 2010/2011 prepared
by the Company and audited by the Company’s Auditor shall be delivered to the
Seller without delay. The Purchaser shall use its best efforts, to the extent
permissible under applicable law, that the Seller receives access by the
management of the Company to all relevant documentation necessary for reviewing
a possible Seller's Loan and Private Accounts Purchase Price Adjustment
resulting out of the Financial Statements 2010/2011.
 
4.3  
Objections; Arbitration Proceedings

 
(a)  
Any Seller's Loan and Private Accounts Purchase Price Adjustment shall be
carried out bindingly on the basis of the Financial Statements 2010/2011 to the
extent the Seller does not within forty five (45) days after the receipt of the
Financial Statements 2010/2011 raise any written objections vis-à-vis the
Purchaser, together with explanations of these objections. If, after objections
having been raised in time and due form (hereinafter referred to as the
"Objections"), the Seller and the Purchaser cannot agree on any Seller's Loan
and Private Accounts Purchase Price Adjustment, within thirty (30) days
following the delivery of the Objections, the Seller and the Purchaser shall be
entitled to request the "Institut der Wirtschaftsprüfer in Deutschland e.V.",
Duesseldorf, to appoint an acknowledged auditing expert to act as an arbitrator
(Schiedsgutachter) (hereinafter referred to as the "Arbitrator") to determine
the Seller's Loan and Private Accounts Purchase Price Adjustment, to the extent
permissible under applicable law, within the positions in dispute between the
Seller and the Purchaser. The Arbitrator shall aim to decide on the Seller's
Loan and Private Accounts Purchase Price Adjustment within thirty (30) Business
Days after being appointed. The Arbitrator shall give the Seller and the
Purchaser adequate opportunity to present their views in writing and at a
hearing or hearings to be held in the presence of the Seller and the Purchaser
and their advisors. The Arbitrator shall provide his decision in writing, give
reasons for it and on all issues which are in dispute between the Seller and the
Purchaser. The Seller's Loan and Private Accounts Purchase Price Adjustment as
determined by the Arbitrator shall be final and binding on the Parties.

 
 
 
12

--------------------------------------------------------------------------------

 
4.4  
Costs

 
 In case of arbitration proceedings referred to in Clause 4.3, the Arbitrator
shall also decide upon the allocation of his costs and expenses according to
Section 92 of the German Code of Civil Procedure. Each Party shall bear its own
costs and expenses and those of its advisors.
 


 
5.  
SELLER’S GUARANTEES

 
(a)  
The Seller hereby guarantees to the Purchaser by way of an independent promise
of guarantee pursuant to Clause 311 para. 1 BGB (selbständiges
Garantieversprechen im Sinne des § 311 Abs. 1 BGB) that the statements in Clause
1 hereof regarding the Partnership Interest and the Seller’s accounts are
complete and correct. The Partnership Interest has been validly issued, is fully
paid-up, has not been reduced by losses or withdrawals and is not encumbered by
any obligatory or in rem third-party rights, in particular there are no rights
of pre-emption, rights of use, trust relationships, typical or atypical
subparticipations, other options, voting agreements or other third-party rights
effecting the assignment of the Partnership Interest.

 
(b)  
The Purchaser shall not be entitled to further warranty rights.

 


 
6.  
COVENANTS

 
6.1  
Signing Covenants

 
 The Purchaser and the Seller shall ensure that the following agreements will be
concluded on the Signing Date:
 
(a)  
the sale and purchase and transfer agreement between the Company (as seller) and
the Seller (as purchaser) regarding the sale and purchase and transfer of a
partnership interest in Devine GmbH & Co. KG, attached hereto as Annex 6.1(a),

 
(b)  
the amendment agreement to the service agreement of the Seller as managing
director of the General Partner between the General Partner and the Seller,
attached hereto as Annex 6.1(b), and

 
(c)  
the commission agreement between the Seller and the Company relating to
McAirlaids' potential purchase orders, attached hereto as Annex 6.1(c).

 
6.2  
After-Signing Covenants

 
(a)  
Between the Signing Date and the Effective Date, the Purchaser and the Guarantor
shall refrain from and they have to ensure that the Company refrains from any
measures in order to manipulate the profits of the Company and/or the
distribution of the profits amongst the shareholders of the Company to Seller's
disadvantage.

 
(b)  
The Seller intends, in his function as shareholder of the Company, to reward
certain employees of the Company with bonus payments in the total gross amount
of EUR 170,000.00 (in words: one hundred seventy thousand Euros) (hereinafter
referred to as "Bonus Payment Amount") prior to the Effective Date. For this
purpose, the Seller intends to instruct the Company prior to the Effective Date
to pay on his behalf and on his account bonus payments to certain employees to
be nominated by the Seller by withdrawing the Bonus Payment Amount from his
Seller's Loan and Private Accounts. The Purchaser herewith explicitly and
irrevocably grants his consent to this employee reward procedure.

 
 
 
13

--------------------------------------------------------------------------------

 
6.3  
Covenant not to Compete

 
(a)  
For the Seller, the statutory prohibition of competition pursuant to Section 112
subsection 1 of the German Commercial Code (Handelsgesetzbuch (HGB)) shall apply
correspondingly, with the addition that the Seller may not act either
independently or dependently or in an advisory capacity, not even occasionally
or indirectly, outside of the Company and/or its subsidiaries
(Tochtergesellschaften) in their fields of activity as of the Signing Date, no
matter whether or not these activities will be continued thereafter. Likewise,
holding an equity interest in competitive businesses - except for participations
in form of stock and convertibles - also as silent partner or subpartner shall
be inadmissible. The territorial scope of application of this prohibition of
competition comprises the European Union and EFTA.

 
(b)  
The Seller is obligated to observe the non-competition clause pursuant to Clause
6.3(a) until September 30, 2013.

 
(c)  
The Seller hereby irrevocably declares that he waives any compensation payments
which may arise for his benefit due to his retirement as a limited partner from
the Company or due to his retirement from the management of the Company or of a
Company's affiliate. The Parties agree that the postcontractual prohibition of
competition set forth in this Clause 6.3 shall be compensated by the Purchase
Price to be paid under this Agreement.

 
(d)  
Notwithstanding the generality of Clause 6.3(a), the Seller shall be entitled to
be engaged in the business of Devine GmbH & Co. KG as limited partner or its
legal successor, as managing director of Devine Verwaltungs-GmbH (its general
partner) or its legal successor and representative of Devine GmbH & Co. KG or
its legal successor, provided however, neither the Seller nor Devine
Verwaltungs-GmbH nor Devine GmbH & Co. KG nor their respective legal successors
nor an affiliate of these companies compete with the Company and/or its
subsidiaries in their fields of activity as of the Signing Date in terms of
Clauses 6.3(a) and 6.3(b). For the avoidance of doubt, the Parties agree that
the engagement of the Seller in the following businesses shall not be deemed a
competitive business of the Company and/or its subsidiaries in terms of Clauses
6.3(a) and 6.3(b): the production and processing of tools or components with
free-form surfaces, their distribution and marketing, separately or together
with shaped or grained foils as well as all other steps required for their
manufacture or sale.

 
 
 
7.  
GUARANTOR'S GUARANTEE

 
 The Guarantor hereby guarantees by way of an independent promise of guarantee
pursuant to Clause 311 para. 1 BGB the proper fulfilment of all of the
obligations of the Purchaser pursuant to this Agreement, in particular, but not
limited to, the payment of the Purchase Price and the Sellers' Loan and Private
Accounts Purchase Price to the Seller.
 
 

 
 
14

--------------------------------------------------------------------------------

 
 
8.  
TAXES AND COSTS

 
8.1  
Taxes on Earnings

 
(a)  
All taxes on earnings (Ertragsteuern) which result from this Agreement and its
execution shall be borne by those persons at which these taxes statutorily
arise.

 
(b)  
As far as taxes on earnings, in particular, but not limited to, trade income tax
(Gewerbeertragsteuer) resulting from any and all sales and/or transfers of
partnership interests in the Company by the Seller to the Purchaser on the level
of the Company, the Seller shall reimburse the amount corresponding to these
taxes on earnings to the Company.

 
(c)  
Claims of the Purchaser under this Clause 8.1 shall be time-barred six months
after the final and binding assessment of the relevant taxes.

 
8.2  
Transfer Taxes

 
 All transfer taxes (including real estate transfer taxes) and any other charges
and costs which result from this Agreement and its execution shall be borne by
the Purchaser.
 
8.3  
Value Added Tax

 
 In case that supplies under this Agreement are subject to value added tax, the
respective amounts shall be increased by the amount corresponding to the value
added tax.
 
8.4  
Costs and Fees

 
 Each Party shall bear the costs and fees of its own advisors.
 
 
 
9.  
NOTICES

 
9.1  
Form of Notice

 
 All declarations, notices or other communications hereunder (hereinafter
referred to as the "Notices") shall be done in writing - as far as no
notarization or other specific form is required under statutory law - in the
English or German language and delivered by hand or by courier or by facsimile
to the person at the addresses set forth below, or such other addresses as may
be designated by the respective Party to the other Parties in the same manner.
 
9.2  
Notices to Seller

 
 Any Notice to be given to the Seller hereunder shall be addressed as follows:
 
 Kilian Saueressig,
 Lünten Nork 123
 48691 Vreden
 Germany
 
 with a copy to:                                
 
 Allen & Overy LLP
 
Attn.: Thomas Austmann
 
Rheinisches Palais
 
 
 
15

--------------------------------------------------------------------------------

 
Breite Strasse 27
 
40213 Duesseldorf
 
Germany
 
Fax: +49 211 28 06 7601.
 
9.3  
Notices to Purchaser

 
 Any Notice to be given to the Purchaser hereunder shall be addressed as
follows:
 
 Matthews International Corporation
 
Attn.: Brain D. Walters, Esq. (Legal Counsel)
 
Two North Shore Center
 
Pittsburgh
 
Pennsylvania 15222 (USA)
 
Fax: +1 412 442-8290
 
 with a copy to:
 
 Matthews International Holding GmbH
Attn.: Franz-Josef Schwarz
Rudolf-Diesel-Straße 16
 52428 Jülich
 Germany
Fax: +49 2461 93 53 20
 
and a copy to:
 


 Streck Mack Schwedhelm
Attn.: Dr. Heinz-Willi Kamps
Wilhelm-Schlombs-Allee 7-11
50858 Köln (Junkersdorf)
Germany
Fax: +49 221 49 29 299
 
9.4  
Notices to Guarantor

 
 Any Notice to be given to the Guarantor hereunder shall be addressed as
follows:
 
 Matthews International Corporation
 
Attn.: Brain D. Walters, Esq. (Legal Counsel)
 
Two North Shore Center
 
Pittsburgh
 
Pennsylvania 15222 (USA)
 
Fax: +1 412 442-8290
 
 with a copy to:
 
 Streck Mack Schwedhelm
 
Attn.: Dr. Heinz-Willi Kamps
 
Wilhelm-Schlombs-Allee 7-11
 
50858 Köln (Junkersdorf)
 
Germany
 
Fax: +49 221 49 29 299
 
 
 
16

--------------------------------------------------------------------------------

 
9.5  
Change of Address

 
 The Parties are to, without being legally obliged to, communicate any change of
their respective addresses set forth in Clauses 9.2 through 9.4 as soon as
possible in writing to the respective other Parties. Until such communication,
the address as hitherto shall be relevant.
 
9.6  
Copies to Advisors

 
(a)  
The receipt of copies of Notices by the Parties’ advisors shall not constitute
or substitute the receipt of such Notices by the Parties themselves.

 
(b)  
Any Notice shall be deemed received by a Party regardless of whether any copy of
such Notice has been sent to or received by an advisor of such Party,
irrespective of whether the delivery of such copy was mandated by this
Agreement.

 
 
 
10.  
MISCELLANEOUS

 
10.1  
Governing Law

 
 This Agreement shall be governed by, and construed in accordance with, the laws
of Germany, excluding the German conflicts of laws rules and further excluding
the United Nations Convention on Contracts for the International Sale of Goods
(CISG).
 
10.2  
Arbitration

 
(a)  
Any dispute, disagreement, controversy or claim arising out of or in connection
with this Agreement or its Annexes or the transactions contemplated hereby or
thereby shall be finally and exclusively settled in accordance with the Rules of
Arbitration of the German Institution of Arbitration e.V. (Deutsche Institution
für Schiedsgerichtswesen, DIS) without recourse to the ordinary courts of law.
The arbitral tribunal shall consist of three (3) arbitrators. The arbitration
shall take place in Duesseldorf. The arbitration shall be conducted in English
or German and written evidence (Beweismittel) may be submitted in English or
German.

 
(b)  
In the event that applicable mandatory law requires any matter arising out of or
in connection with this Agreement and its implementation to be decided by an
ordinary court of law, the competent courts in Duesseldorf shall have the
exclusive jurisdiction.

 
10.3  
Business Day

 
 In this Agreement, "Business Day" means a day (other than a Saturday or Sunday)
on which banks are generally open for business in Frankfurt am Main, Germany.
 
10.4  
Amendments, Supplementations

 
 Any amendment or supplementation of this Agreement, including of this
provision, shall be valid only if made in writing, except where a stricter form
(e.g. notarization) is required under applicable law. Clause 9.1 shall apply
mutatis mutandis.
 
10.5  
Language

 
(a)  
This Agreement is written in the English language (except that Annexes may be
partly in the German language). Terms to which a German translation has been
added shall be interpreted throughout this Agreement in the meaning assigned to
them by the German translation.

 
 
 
17

--------------------------------------------------------------------------------

 
(b)  
Any reference made in this Agreement to any types of companies or
participations, proceedings, authorities or other bodies, rights, institutions,
regulations or legal relationships (hereinafter collectively referred to as the
"Legal Terms") under German law shall extend to any corresponding or identical
Legal Terms under foreign law to the extent that relevant facts and
circumstances must be assessed under such foreign law. Where no corresponding or
identical Legal Terms under foreign law exist, such Legal Terms shall be
introduced as - functionally - come closest to the Legal Terms under German law.

 
10.6  
Headings

 
 The headings and sub-headings of the Clauses contained herein are for
convenience and reference purposes only and shall not affect the meaning or
construction of any of the provisions hereof.
 
10.7  
Annexes

 
 All Annexes attached hereto form an integral part of this Agreement.
 
10.8  
Entire Agreement; Termination of Option Agreement

 
(a)  
This Agreement constitutes the full understanding of the Parties and the
complete and exclusive statements of the terms and conditions of the Parties’
agreements relating to the subject matter hereof and supersedes any and all
prior agreements and understandings, whether written or oral, that may exist
between the Parties with respect to the subject matter of this Agreement. Side
agreements to this Agreement do not exist.

 
(b)  
The Parties expressly agree that the Option Agreement shall be terminated upon
the signing of this Agreement. This Agreement shall fully and finally settle any
rights and obligations that could have been constituted so far under the Option
Agreement and especially all potential rights and obligations under any
declaration of the Seller in accordance with the Option Agreement.

 
10.9  
Severability

 
 Should any provision of this Agreement be or become invalid, ineffective or
unenforceable as a whole or in part, the validity, effectiveness and
enforceability of the remaining provisions shall not be affected thereby. Any
such invalid, ineffective or unenforceable provision shall be deemed replaced by
such valid, effective and enforceable provision as comes closest to the economic
intent and the purpose of such invalid, ineffective or unenforceable provision
as regards subject-matter, amount, time, place and extent. The aforesaid shall
apply mutatis mutandis to any gap in this Agreement.


 
0088098-0000002 FR:6323097.3
 
 



 
18

--------------------------------------------------------------------------------

 

 
 Duesseldorf/Germany, June 2, 2010
 


 
Seller                                                                           Purchaser
 


 


 
____________________________                                                                                     ___________________________________
 
Kilian
Saueressig                                                                           Matthews
International Holding GmbH
 
Name: Joseph Bartolacci
 
Function: Managing Director
 


 


 
Guarantor
 


 


 
____________________________
 
Matthews International Corporation
 
Name: Joseph Bartolacci
 
Function: Chief Executive Officer


 
0088098-0000002 FR:6323097.3
 
 



 
19

--------------------------------------------------------------------------------

 

 